DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 10 October 2022. These amended claims and remarks are the claims and remarks being referred to by the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claims 1 – 18 have been fully considered and are persuasive.  The 112(a) Rejection of Claims 1 - 18 has been withdrawn. 
Applicant’s arguments with respect to Claims 1 - 18 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1 - 18 has been withdrawn. 
Applicant’s arguments with respect to Claims 1 - 16 have been fully considered and are persuasive.  The 112(d) Rejection of Claims 1 - 16 has been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive. Applicant arguments regarding the newly added claim limitations have been addressed in the 103 Rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 7, and 9 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2018/0017423).
Regarding Claim 1, Allen discloses a flow sensor, in at least Figures 19 - 38, comprising: an inlet (412); an outlet (416); a flow path from the inlet to the outlet (path from 412 to 416); a flow guide (454) along at least a portion of the flow path (Figure 21), the flow guide having an inner surface (surface that contacts fluid when it is in the flow guide (Figure 21); a piston head (490) moveable in the flow guide based on an amount of fluid flow through the flow sensor [0103-0105]; and at least one vane (460) upstream of the piston head to reduce turbulence from the fluid flow contacting the piston head (vanes 460 protrude radially about the inside circumference of the flow guide where the piston head sits on the vanes [0104] inherently guiding fluid and reducing turbulence when fluid flows up into the flow guide by forcing the fluid into the area/direction between vanes 460 and recessed area separating them; Figure 24), the at least one vane having an upstream edge (bottom edge as seen in Figure 24), a downstream edge (edge opposite that seen in Figure 24 on which the piston would sit), and a vane body extending therebetween (Figure 24), the upstream edge and the downstream edge extending into at least a portion of the flow path (Figure 21).
In the embodiment of Figures 19 – 38, Allen fails to expressly disclose a filter being attached to the flow guide before being positioned along at least a portion of the flow path.
Allen teaches, in the embodiment of Figures 17 and 18, a filter (352) contacting a flow guide (276 via 356) positioned along at least a portion of the flow path (Figures 17, 18).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen’s embodiment of Figures 19 - 38, by including a filter positioned along at least a portion of the flow path, the filter contacting the flow guide for the benefit of removing debris from the fluid before it passes to the outlet, as taught by Allen [0088].
The combination fails to expressly disclose the filter being attached to the flow guide.
Allen does teach the top of the filter (356) and the bottom of the curled upper edge (306) of the flow guide are in contact (Figure 17). Fluid is intended to flow over the curled edge and then through the filter to the outlet passage (Figure 17) [0089].
Examiner takes Official Notice it is common knowledge in the art to seal the ends of filters to prevent fluid from bypassing the filter by flowing around it.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to glue/seal i.e. attach the top of the filter to the bottom of the curled upper edge to prevent fluid from passing between the flow guide and filter thus bypassing the filter for the benefit of ensuring all fluid passes through the filter for filtering.
The combination also fails to expressly disclose the filter being attached to the flow guide before being positioned along at least a portion of the flow path.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113.
Attaching the filter to the flow guide before the filter is positioned along at least a portion of the flow path is a product-by-process limitation. As such, the patentability of the product does not depend on the before limitation. The combination renders obvious attaching the filter to the flow guide, where the filter is positioned along at least a portion of the flow path as discussed above. As such the claimed product is rendered obvious and the claim is unpatentable even though the combination may be made by a different process.
Regarding Claim 2, Allen discloses the at least one vane (460) includes a plurality of vanes (Figure 24).
Regarding Claim 3, Allen discloses the at least one vane extends radially inward (Figure 24).
Regarding Claim 4, Allen discloses the flow guide includes a longitudinal axis (vertical axis as seen in Figure 21) and the at least one vane is disposed at an angle relative to the longitudinal axis (in the upward direction the vane is closer to the longitudinal axis resulting in an acute angle with the longitudinal axis, Figure 21).
Regarding Claim 7, Allen discloses the piston head engages at least a portion of the at least one vane when there is no flow through the flow sensor [0104] (e.g. condition as seen in Figure 21).
Regarding Claim 9, Allen discloses the flow guide includes a frusto-conical segment (458) (Figure 21) [0100].
Regarding Claim 10, Allen discloses the guide includes a straight segment (456) (Figure 21).
Regarding Claim 11, Allen discloses the straight segment is upstream if the frusto-conical segment (Figure 21).
Regarding Claim 12, the embodiment of Figures 17 – 18 teach the filter and flow guide are removable together from the flow sensor (there is no permanent connection between the flow sensor and the filter) [0088]. Furthermore, the rejection of Claim 1 renders this limitation obvious.
The modification would have been obvious for the same reasons regarding the rejection of Claim 1 above.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2018/0017423), in view of Umekage et al. (CN 1816735).
Regarding Claims 5 and 18, Allen fails to expressly disclose the downstream edge is disposed clockwise nor counter-clockwise of the upstream edge when viewed along the at least one vane toward the inner surface. 
Umekage teaches an a flow sensor, in at least Figures 4 and 5, comprising a flow guide (17) along the flow path (Figure 4), the flow guide having an inner surface (surface seen in Figure 4); and at least one vane (25a) upstream of a sensor (20,21) to reduce turbulence flow contacting the sensor [0067, 0068], the at least one vane having an upstream edge (edges seen in Figure 5), a downstream edge (edge opposite those seen in Figure 5), and a vane body extending therebetween (body between the aforementioned edges) (Figure 5), the downstream edge is disposed clockwise of the upstream edge when viewed along the at least one vane toward the inner surface (Figure 5 discloses a clockwise and anti-clockwise configuration of the vanes).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen so that the downstream edge is disposed clockwise of the upstream edge when viewed along the at least one vane toward the inner surface for the benefit of stabilizing the flow prior to contacting Allen’s piston so that a stable and accurate flow rate can be determined over a wide range of flow rates, as taught by Umekage [0068]

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2018/0017423), in view of Swan et al. (US 3212685).
Regarding Claim 6, Allen discloses the piston head includes an upstream facing surface (side of 490 not being shown in Figure 22).
Allen fails to expressly disclose the upstream facing surface is at least partially convex.
Swan teaches a facing surface (15) of a piston (4) is at least partially convex (Col 1, lines 37 - 53; Col 2, lines 37 - 41).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant's invention to modify Allen so the upstream facing surface of the piston is at least partially convex for the benefit of a substantially complete seating between the piston and its seat when the two are in contact, as taught by Swan (Col 1, lines 37 - 53).
Regarding Claim 17, Allen teaches, in the embodiment of Figures 7 – 16, a piston head (300) includes a plurality of radial projections (302) about its perimeter (Figures 14, 15).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the piston head includes a plurality of radial projections about its perimeter for the benefit of maintaining the piston head centered in the flow guide and to reduce friction, as taught by Allen [0081].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2018/0017423), in view of Chapin (US 4089215).
Regarding Claim 8, Allen fails to expressly disclose the downstream edge angles upstream.
Chapin teaches at least one vane (216), where the downstream edge (228) of the vane angles upstream (Figures 2, 3, 6).
 As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Allen so that the downstream edge angles upstream for the benefit of strengthening the vanes should any back pressure occur, as taught by Chapin (Col 6, lines 14 – 41).

Claim(s) 1 and 13 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2018/0017423).
Regarding Claim 1, under an alternate interpretation of the element-to-element matching, Allen discloses a flow sensor, in at least Figures 19 - 38, comprising: an inlet (412); an outlet (416); a flow path from the inlet to the outlet (path from 412 to 416); a flow guide (448, 478, 480) along at least a portion of the flow path (Figure 21), the flow guide having an inner surface (surface that contacts fluid when it is in the flow guide (Figure 21); a piston head (490) moveable in the flow guide based on an amount of fluid flow through the flow sensor [0103 - 0105] (See Figure 21 where the piston head is located in the flow guide); and at least one vane (460) upstream of the piston head to reduce turbulence from the fluid flow contacting the piston head (vanes 460 protrude radially about the inside circumference of the flow guide where the piston head sits on the vanes [0104] inherently guiding fluid and reducing turbulence when fluid flows up into the flow guide by forcing the fluid into the area/direction between vanes 460 and recessed area separating them; Figure 24), the at least one vane having an upstream edge (bottom edge as seen in Figure 24), a downstream edge (edge opposite that seen in Figure 24 on which the piston would sit), and a vane body extending therebetween (Figure 24), the upstream edge and the downstream edge extending into at least a portion of the flow path (Figure 21).
In the embodiment of Figures 19 – 38, Allen fails to expressly disclose a filter being attached to the flow guide before being positioned along at least a portion of the flow path.
Allen teaches, in the embodiment of Figures 17 and 18, a filter (352) being attached to a flow guide (222, 364 via 362) positioned along at least a portion of the flow path (Figures 17, 18).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen’s embodiment of Figures 19 - 38, by including a filter positioned along at least a portion of the flow path, the filter attached to the flow guide for the benefit of removing debris from the fluid before it passes to the outlet, as taught by Allen [0088].
The combination also fails to expressly disclose the filter being attached to the flow guide before being positioned along at least a portion of the flow path.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113.
Attaching the filter to the flow guide before the filter is positioned along at least a portion of the flow path is a product-by-process limitation. As such, the patentability of the product does not depend on the before limitation. The combination renders obvious attaching the filter to the flow guide, where the filter is positioned along at least a portion of the flow path as discussed above. As such the claimed product is rendered obvious and the claim is unpatentable even though the combination may be made by a different process.
Regarding Claim 13, Allen discloses wherein the flow guide (via 454) supports the at least one vane (Figures 23, 24).
Regarding Claim 14, Allen discloses the flow guide includes an insert (454) received in the flow guide (Figure 23) and the insert supports the at least one vane [0101] (Figure 23).
Regarding Claim 15, Allen discloses the insert is fixed to the flow guide [0101] (Figure 23).
Regarding Claim 16, Allen discloses the insert includes an annular includes an annular flange (476) that engages the flow guide to stop insertion into the flow guide (Figure 23) [0101].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2855



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2855